Citation Nr: 9922920	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-23 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1986 to 
December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 determination of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied vocational rehabilitation training under Chapter 31, 
Title 38, United States Code, on the basis that the veteran 
did not have an employment handicap.  In May 1998, this 
matter was remanded by the Board to afford the veteran the 
opportunity to appear at a Board hearing, as requested.  In 
May 1998, she submitted a statement withdrawing her request 
for a hearing.  

It is noted that, by March 1998 rating decision, the RO 
denied a rating in excess of 20 percent for residuals of 
lacerations and fractures of the index, middle, and ring 
fingers of the right hand.  Later that month, the veteran's 
attorney submitted a Notice of Disagreement with that RO 
determination.  Although there is no indication in the claims 
folder or Chapter 31 vocational rehabilitation folder that a 
Statement of the Case has been issued, a June 1999 deferred 
rating decision contains the following notation:  "Please 
make temporary folder for [Notice of Disagreement] for 
increased evaluation."  As it appears that the RO is 
concurrently addressing the increased rating issue while the 
veteran's Chapter 31 appeal is being adjudicated at the 
Board, it is concluded that the facts in this case are 
distinguishable from the facts in Manlincon v. West, 12 Vet. 
App. 238 (1999).  Thus, remand for issuance of a Statement of 
the Case is not warranted.  Moreover, the Board finds that, 
in view of the basis for the decision below, the increased 
rating issue is not inextricably intertwined with that 
currently before the Board on appeal.  Therefore, the Board 
will proceed with consideration of her claim of entitlement 
to vocational rehabilitation training under Chapter 31, Title 
38, United States Code.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has overcome any impairment to employability 
by securing and maintaining employment since December 1995 
with the U.S. Postal Service.


CONCLUSION OF LAW

The veteran does not have an employment handicap, and thus, 
does not meet the eligibility requirement for vocational 
rehabilitation training under Chapter 31, Title 38, U.S. 
Code.  38 U.S.C.A. § 3102 (West 1991); 38 C.F.R. §§ 21.40, 
21.51 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that by September 1993 rating 
decision, the RO granted service connection for residuals of 
lacerations and fractures of the index, middle, and ring 
fingers of the right (minor) hand and assigned an initial 20 
percent disability rating.  This 20 percent rating has 
remained in effect to the present time.

In October 1993, the veteran submitted an application for 
Chapter 31 vocational rehabilitation benefits.  In April 
1994, she attended a counseling session with a VA Counseling 
Psychologist (CP) at which she indicated that she was 
interested in the fields of psychiatry, pathology, 
pharmacology, physical therapy, nursing, and biology.  

In his April 1994 Counseling Report, the CP noted that the 
veteran was a high school graduate who completed training in 
the Navy as a pharmacy technician, fire fighter, and sheet 
metal fabricator.  It was noted that she had been working 
part-time as a driver for the United Parcel Service since 
March 1994 and that previously, she had worked doing light 
industrial work from July to November 1993.  Career 
Assessment Inventory testing was administered and the results 
showed that she demonstrated a very high interest in several 
specific occupations, including chemical dependency 
counselor, nurse, operating room technician, dental 
assistant, and pharmacy technician.  

The CP concluded that the veteran had an employment handicap 
in that she had impaired employability due to service-
connected disability, as she had not overcome the affects of 
her impairment through experience, training, or current, 
stable, continuing employment in an occupation consistent 
with her interests, aptitudes and abilities.  The CP 
indicated that he and the veteran discussed various jobs; 
visits to a local community college were suggested to 
investigate educational opportunities.  The veteran was 
thereafter scheduled for additional counseling appointments 
in June, September and December 1994, but she did not appear 
for her appointments.  In December 1994, she called and 
requested that her case be permanently closed.

The record contains a January 1995 letter from the RO to the 
veteran notifying her that her vocational rehabilitation 
plans were being suspended because she had not pursued them.  
She was advised to contact the RO when she felt able to take 
part in the program; however, she was notified that if she 
waited more than one year, she would have to file another 
application for vocational rehabilitation benefits.

In August 1996, the veteran submitted another application for 
vocational rehabilitation benefits.  By October 1996 letter, 
she indicated that she was interested in attending college, 
beginning in January 1997.  She stated that although "[a]t 
this time my job does not oppose a threat to my injury," 
"[p]erhaps as time goes on, my injury will regress."  

In October 1996, the veteran attended another session with a 
CP.  Career Assessment Inventory testing was again 
administered; the veteran demonstrated a high interest in 
several categories, including clerical, sales, religious 
activities, medical lab technician, and mail carrier.  In his 
counseling report, the CP noted that the veteran had been 
employed by the U.S. Postal Service as an Automation Clerk 
since December 1995.  He noted that she had been asked to 
provide records from her employer showing that she was having 
difficulty working due to her disabilities, medical evidence 
showing that her current job aggravated her disabilities, or 
a letter indicating that she had asked for reassignment to a 
different job compatible with her disabilities.  The veteran 
reportedly provided a job description of her current position 
which did not list any duties which she was incapable of 
performing.  In addition, it was noted that, in a personal 
statement, she acknowledged that her job did not pose a 
threat to her of injury.  The CP determined that although the 
veteran had an impairment of employability due to service-
connected disability, she had overcome the effects of her 
impairment through stable, continuing employment with the 
U.S. Postal Service.  Thus, he found that the veteran had did 
not have an employment handicap.

The veteran appealed the RO determination, arguing that the 
denial of Chapter 31 benefits was based on "lack of 
professionalism" and possible "ignorance of disability."  
She also stated that there was "insufficient documentation 
for VA counselor from my place of employment couldn't 
possibly rule me out for [vocational rehabilitation].  I 
totally qualify."  She stated that any job she does using 
her hands, such as cooking, cleaning, sorting mail, and 
taking a bath, caused discomfort and extra effort.  

In December 1997, the veteran underwent VA medical 
examination in connection with her claim for an increased 
rating for her service-connected disability.  On examination, 
she reported that she currently worked for the post office, 
sorting and carrying mail, lifting packages, and selling 
stamps.  She stated that she had difficulty with her right 
hand, primarily with regard to range of motion of her index 
proximal interphalangeal joint (PIP) joint.  She also 
reported diminished sensation over the dorsal aspect of her 
long and ring fingers.  She indicated that her current 
treatment regime consisted of using topical anti-inflammatory 
medication.  The impression of the examiner was injury to the 
right hand with mild functional deficits and minimal 
symptomatology.  The examiner remarked that the veteran 
appeared to be functioning well in an occupation that 
required heavy use of her right upper extremity and appeared 
to be minimally affected by her injuries at this point.

II.  Law and Regulations

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100.  

In pertinent part, regulations provide that basic entitlement 
to Chapter 31 benefits requires that the veteran have a 
service-connected disability that is rated 20 percent 
disabling or more, and be found by the VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  In the instant case, the 
veteran has a disability rating of 20 percent as required 
under 38 U.S.C.A. § 3102 (West 1991) and 38 C.F.R. § 21.40 
(1998).  Therefore, her eligibility for Chapter 31 benefits 
depends on whether or not she has an "employment handicap." 

An "employment handicap" is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his or her abilities, aptitudes, 
and interests.  38 C.F.R. § 21.51(b), (e).  A necessary 
component of an employment handicap is that the veteran's 
service-connected disability must contribute to the 
impairment and its effects must be identifiable, measurable, 
or observable.  38 C.F.R. § 21.51(c)(2) (1998).

Regulations further define "impairment" as a restriction on 
employability caused by disabilities and negative attitudes 
toward them, deficiencies in education and training, and 
other pertinent factors.  38 C.F.R. § 21.51(c).  However, the 
regulations also state that a veteran's abilities to obtain 
or retain employment are not impaired if he or she has a 
history of current, stable, continuous employment.  38 C.F.R. 
§ 21.51(e)(2), (3).

The determination of an "employment handicap" and 
eligibility for employment assistance may only be made by a 
counseling psychologist in the Vocational Rehabilitation and 
Counseling Division.  38 C.F.R. § 21.51(h).

The Board notes that the veteran submitted her claim for 
Chapter 31 benefits in August 1996.  At that time, the 
aforementioned regulations were in effect, but 38 C.F.R. § 
21.51(c)(2) had been found to be invalid.  In Davenport v. 
Brown, 7 Vet. App. 476 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) reviewed 38 C.F.R. § 21.51(c)(2) as 
requiring a veteran's service-connected disability to 
"materially contribute" to his employment handicap.  It 
held that, because the statutory authority for 38 C.F.R. § 
21.51(c) was 38 U.S.C. § 3102, which did not require a causal 
nexus between a service-connected disability and an 
employment handicap, 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) 
and (f)(2) were in excess of statutory authority and 
therefore invalid.

In response to Davenport, Congress amended the applicable 
statute to specifically include a requirement of a causal 
nexus between a veteran's service-connected disability and 
employment handicap.  See Veterans Benefits Improvements Act 
of 1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 1996).  
That amendment was made applicable only with respect to 
claims of eligibility or entitlement to services and 
assistance under Chapter 31, received on or after the date of 
enactment, or October 9, 1996.  Hence, as the veteran's claim 
was filed in August 1996, the Board is bound by the Davenport 
decision.

In addition, in Davenport, the Board held that consideration 
must be given to all of the veteran's disabilities, service-
connected and nonservice-connected, in making a determination 
as to whether an employment handicap exists.  see also Wilson 
v. Brown, 7 Vet. App. 542 (1995).  In this case, however, 
there is no indication, nor has the veteran contended, that 
she has any other disability which restricts her employment.

III.  Analysis

As noted, a CP may find that a veteran has an employment 
handicap only if he or she has an impairment of 
employability, including inability to retain positions, and 
if he or she has not overcome the effects of the impairment 
of employability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(f).

In this case, the veteran is service connected for residuals 
of lacerations and fractures of the index, middle, and ring 
fingers of the right (minor) hand, rated 20 percent 
disabling.  The CP reviewed testing results, as well as the 
veteran's education and employment history, and concluded 
that the veteran showed impairment to employability, but had 
overcome the impairment and did not have an employment 
handicap.  In support of this conclusion, the CP noted that 
the veteran had worked as an Automation Clerk for the post 
office since 1995 and had maintained employment in that area.  
The Board observes that Career Assessment testing shows that 
the veteran has demonstrated interest for the position which 
she currently holds.  The CP further noted that there was no 
indication that the veteran had problems with any aspect of 
her current employment.  This conclusion was supported by the 
findings of the VA examiner in December 1997 that the veteran 
was functioning well in her occupation and appeared to be 
minimally affected by her disability.  It is noted that the 
veteran had held her current position for approximately two 
years at the time of that examination, and there is no 
indication that she has been terminated.  

While the CP has determined that the veteran's service-
connected right hand disability causes an impairment of 
employability, the record shows that she has not had 
substantial periods of unemployment, an unstable work 
history, or significant impairment in her ability to prepare 
for, obtain or retain employment consistent with her 
abilities, aptitudes, and interests.  The record shows that 
she has performed postal work continuously since December 
1995.  In addition, despite her statements of experiencing 
discomfort in her hand on use, there is no evidence of record 
demonstrating that her service-connected disability 
interferes with employment, that she has been terminated 
because of deficiencies in education and training, or because 
of the negative attitude of others towards her disability.  
Thus, the judgment of the CP that the veteran's employment 
had established that she had overcome the effects of the 
impairment of employability appears to be reasonable.  

In reaching this decision, the Board has considered the 
contentions of the veteran that, despite the findings of the 
CP, she is "totally qualified" for vocational 
rehabilitation benefits.  However, the professional opinion 
of the CP in his area of expertise clearly outweighs the 
opinion of the veteran as a layperson.  Moreover, the Board 
has also considered her assertions that the CP "lacked 
professionalism" and based his decision on "insufficient 
documentation" from her employer.  First, the Board finds no 
evidence of record to substantiate her conclusions regarding 
any lack of professionalism on the part of the CP.  Second, 
the Board observes that the veteran was asked to provide 
documentation from her employer in support of her claim, and 
she failed to do so.  Thus, the Board concludes that the 
veteran's contentions do not provide a basis on which to 
grant her claim.

Based on the foregoing, the Board finds that the veteran does 
not have an employment handicap and does not satisfy the 
criteria for establishing entitlement to a program of 
vocational rehabilitation training under Chapter 31, Title 
38, United States.  Accordingly, her claim for such benefit 
must be denied.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code is 
denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

